Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/04/2021, 10/12/2021, 10/29/2021, and 07/05/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 10/04/2021 have been considered and approved by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-7, and 9-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WOOK (KR 20120089962 A1, hereinafter, “WOOK”)

    PNG
    media_image1.png
    373
    744
    media_image1.png
    Greyscale

WOOK teaches in Figs. 1 and 2 and related texts, a microelectronic device, comprising: 
at least one memory device (210) supported on a first side of a substrate (500); and 
a controller (130) supported on a second, opposite side of the substrate, and an active surface of the controller facing the substrate (see Fig. 2). 
WOOK does not explicitly teach wherein the controller is configured to have higher median power consumption than the at least one memory device during operation. However, this limitation would not be given sufficient weight by a person of ordinary skilled in the art to warrant moving the controller elsewhere (e.g., to the same side with the memory device). Either the controller needs to be protected from the memory device, or the memory device needs to be protected from the controller. Both possibilities lead to the same configuration.
Regarding claim 2, the limitation, “further comprising an electrical interconnect between the first side of the substrate and the second side of the substrate” is met by Fig. 2 which shows an electrical interconnect (515/525) between the first side of the substrate and the second side of the substrate.
Regarding claim 3, the limitation, “wherein the at least one memory device supported on the first side of the substrate comprises a plurality of memory devices”, is met by Fig. 2.
Regarding claim 4, the limitation, “wherein the at least one memory device is oriented in a flip-chip orientation”, is met by page 2.
Regarding claim 5, the limitation, “wherein the at least one memory device comprises a not-and (NAND) flash memory, dynamic random access memory (DRAM), not-or (NOR), or three-dimensional crosspoint (3D XPoint) memory” is met by page 2 which teaches using a NAND flash memory.
Regarding claim 6, the limitation, “further comprising an encapsulant material encapsulating the at least one memory device”, is met by Fig. 2 which shows an encapsulant material (620) encapsulating the at least one memory device.
Regarding claim 7, WOOK teaches using ‘an epoxy mold compound (620) as the encapsulant material (see page 3 or page 4), and a PCB as the substrate (500). WOOK does not explicitly teach, ‘wherein a thermal conductivity of the encapsulant material (620) is higher than a thermal conductivity of a dielectric material of the substrate’. However, a person of ordinary skilled in the art would routinely exert their best efforts to ensure any encapsulant possessed the high thermal conductivity possible. Similarly, maximum practicable effort would be exerted to achieve the same result for any dielectric. However, the additional requirements of mechanical strength usually ensure that the encapsulant possesses the higher thermal conductivity.
Regarding claim 9, the limitation, “wherein the controller is positioned on a major surface of the substrate on the second side of the substrate” is met by Fig. 2.
Regarding claim 10, the limitation, “wherein the controller is configured to control operation of the at least one memory device” is inherently present in WOOK’s controller.
Regarding claim 11, the limitation, “wherein the substrate is configured to inhibit heat transfer from the controller to the at least one memory device” is also inherently present in WOOK’s substrate (PCB).
Regarding claim 12, the limitation, “wherein the at least one memory device has a larger lateral footprint than a lateral footprint of the controller” is met by Fig. 2.
Regarding claim 13, WOOK further teaches in Figs. 1 and 2 and related texts a method of making a microelectronic device, comprising: supporting at least one memory device (210) on a first side of a substrate (500); and 
supporting a controller (130) on a second, opposite side of the substrate, an active surface of the controller facing the substrate. WOOK does not explicitly teach wherein the
controller is configured to have higher median power consumption than the at least one memory device during operation. However, this limitation would not be given sufficient weight by a person of ordinary skilled in the art to warrant moving the controller elsewhere (e.g., to the same side with the memory device). Either the controller needs to be protected from the memory device, or the memory device needs to be protected from the controller. Both possibilities lead to the same configuration.
Regarding claim 17, the limitation, “wherein supporting the controller on the second side of the substrate comprises positioning the controller on a major surface of the substrate on the second side of the substrate” is met as advanced above in claim 9.
Regarding claim 18, with respect to the limitation, “further comprising encapsulating the at least one memory device in an encapsulant material, the encapsulant material having a thermal conductivity higher than a thermal conductivity of a dielectric material of the substrate”, please see the rejection in claim 7.
Regarding claim 19, the limitation, “further comprising providing the at least one memory device in a flip-chip orientation on the first side of the substrate” is met as advanced above in the rejection of claim 4.
Regarding claim 20, WOOK teaches relating to a system, comprising: 
a memory package (see Fig. 2), the memory package comprising: 
at least one memory device (210) supported on a first side of a substrate (500); and 
a controller (130) supported on a second, opposite side of the substrate, an active surface of the controller facing the substrate. WOOK does not explicitly teach wherein the controller is configured to have higher median power consumption than the at least one memory device during operation. However, this limitation would not be given sufficient weight by a person of ordinary skilled in the art to warrant moving the controller elsewhere (e.g., to the same side with the memory device). Either the controller needs to be protected from the memory device, or the memory device needs to be protected from the controller. Both possibilities lead to the same configuration.
Furthermore, WOOK does not explicitly teach ‘a system comprising a microprocessor connected to the memory package’. It would be obvious to connect a memory to a microprocessor over USB link, since connecting microprocessors to memories over USB link is widely known. For example, each phone has a microprocessor in it, the computer has a memory in it, and they are communicating over the USB link which is widely known.

Claims 8, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
WOOK fails to further teach and/or suggest “wherein the controller is located at least partially within a recess of the substrate, the recess extending from second side of the substrate toward the first side” as claimed in claim 8, and/or “wherein supporting the controller on the second, opposite side of the substrate comprises placing the controller at least partially within a recess of the substrate, the recess extending from the second, opposite side of the substrate toward the first side” as claimed in claim 14.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816